McCARTY, J.,
(concurring). — There is‘ but one question involved in this appeal, and that is, did the district court of Millard county have jurisdiction of the subject-matter of the action? The learned judge who tried the case, on the authority of the case of Konold v. Railway Co., 16 Utah 151, 51 Pac. 256, dismissed the action,' holding that the court was without jurisdiction. In that case Konold, the plaintiff, who was injured in Emery county, Utah, by the explosion of defendant’s boiler, brought an action for personal injuries against the defendant company in Weber county, Utah. The defendant answered, and a trial was had, which resulted in a verdict in favor of plaintiff. Defendant appealed, and in this court for the first time, as appears from the record in that case, raised the question of jurisdiction, *389claiming that under the provisions of section 5, article 8, Constitution, the district court had no jurisdiction of the subject-matter of the action. The provisions .of the State Constitution referred to, so far as material here, provide as follows: “Until otherwise provided by law, a district court at the county seat of each county shall be held at least four times a year. All civil and criminal business, arising in any county, must he tried in such county, unless a change of venue he taken, in such eases as may be provided by law. ’ ’ This court, in construing the foregoing provisions of the Constitution in Konold v. Railway Co., supra, held that: ‘ ‘ The word ‘business’ was used as a general term to include causes of action and all other business which might arise in any county, and the manifest intention was that all suits, civil and criminal, should he brought and the cases tried, in the county-in which the causes of action arose, unless a change of venue should he taken in such cases as might be provided hv law. The last clause of the provision confers upon the Legislature discretionary power to provide for a change of venue in eases where that body may deem it necessary; but even in this class of cases, the Legislature has no power to authorize an action to be brought, in the first instance, in any other county than the one in which the cause arose.” And again: “The interpretation which we are thus impelled to give is also in harmony with all our notions concerning venue, for when we speak of venue we mean the county or jurisdiction in which the acts are alleged to have occurred, and "from which the jury are to come to try the issue;” citing Bouvier’s Law Diet. And the court further says: “It is a fundamental right of every defendant to an action in this state to have the same commenced and tried within the county where the acts are alleged to have occurred, subject to a change of venue in such cases as may be provided by law. To prevent the Legislature from taking away this right, express words of inhibition were not necessary. , . . The declaration itself operated as a restraint upon the legis*390lative power. ’’ Proceeding further, the court says “that no demand in writing was necessary or proper [for a change of venue], because the court had no power to grant a change of venue, under the circumstances, but could simply dismiss the case upon becoming aware that, the cause of action arose in another county than the one in which it was commenced. ’ ’ It will be observed that this court in that case not only held that the word “business,” as used in the foregoing provisions of the Constitution, includes the term ‘ ‘ causes of action, ’ ’ but also the acts of commission or omission that create and constitute a cause of action. If the court had held that the word‘business, ’ ’ as used, was equivalent and meant “causes of action” only, and stopped there, then the venue, as fixed by statute, would be the proper place of trial, and, in the absence of statutory regulation on the subject, the rule of common law respecting venue would govern. But, as stated above, the court went further, and held that an action can be brought only in the county where the business arises upon which such .action is based: that is, the place of such business fixes the venue in the case, and it matters not whether the right of action is a creature of statute or existed at common law, because the provision of the Constitution referred to includes “all civil and criminal business.” Now, in this case, the alleged act of adultery which gave plaintiff a right of action, and which constitutes and is the very essence of her cause of action, was committed, if committed at all, in Piute county, Utah. But counsel for plaintiff contends that, notwithstanding the alleged act of adultery was committed in Piute county, the injury done plaintiff was at her home in Millard county; hence “the business did not wholly arise in the county where the crime was committed. ’ ’ In other words, the adulterous act of defendant in Piute county and the injury it wrought plaintiff in Millard county are two of the elements necessary to constitute her cause of action. Therefore, under the rule laid down in the case of Deseret Irrigation Co. v. McIntyre, 16 Utah 398, 52 *391Pac. 628, the action was properly brought in Millard county. This theory of counsel for plaintiff is not only unsound in principle, but is in direct contravention of the provisions of section 1208, Revised Statutes, 1898. If the damages suffered by the plaintiff were an essential element of a cause of action in a suit for divorce on the grounds of adultery, then, in accordance with the well-established rules of practice, it would be incumbent upon the plaintiff to allege and prove such damages in order to maintain his action, which, of course, is not required, nor would it be permitted, in an action of this character, where the act complained of is adultery.
Section 1208, Revised Statutes, 1898, so far as material in this case, provides that: “The court may decree a dissolution of the marriage contract between the plaintiff and defendant in all cases wherein the plaintiff, for one year next prior to the commencement of the proceedings shall have been an actual and bona fide resident of the county within the jurisdiction of the court, for any of the following causes, to-wit: . . . Adultery committed by defendant subsequent to marriage, . . . conviction of defendant for felony.” It will thus be readily observed from the foregoing provisions of the statute that the adulterous act alone of the defendant, if proved, as alleged, is sufficient of itself, regardless of the effect such act may have had on the mind of the plaintiff at her home in Millard county or elsewhere, to entitle her to a decree annulling the marriage relation. Hence, I fail to see wherein the rule announced in the case of Deseret Co. v. McIntyre, supra, is at all applicable to the case under consideration.
Applying the rule followed in the ease of Konold v. Railway Co., supra, to this case, it must be conceded that the “business” which gave plaintiff a right of action, and is the very basis of her cause of action, namely, the adulterous act of defendant,, arose wholly in Piute county. This being so, if the construction *392given the foregoing provision of the Constitution by this court in the case of Konold v. Railway Co., supra, is sound and correct, then it necessarily follows that the trial court did not err in dismissing the case under consideration for want of jurisdiction. For the purpose of illustration,' suppose plaintiff, at the time of bringing her action for divorce, had commenced another action for damages against the alleged paramour of her husband, and had alleged the act of adultery complained of in this case as one of a series of acts and circumstances that took place in Piute county from which the inference of alienation of her husband’s affections could be drawn, could it be sériously contended that under the rule announced in the Konold case the ‘ ‘ business ’ ’ arose in Millard county? I think not, and yet in the latter case damage would be a constituent and necessary element in the cause of action, which it would be necessary to allege; and, if more than nominal damages were demanded, it would be necessary to prove such damages. Again, for further illustration, suppose that plaintiff, instead of bringing the present action, had instituted criminal proceedings against her husband for the alleged adultery, and had succeeded in getting him convicted, and then had brought her action for divorce, alleging in her complaint that the defendant had been convicted of a felony in Piute county, and the record proof in the case showed such to be- the fact, could it be consistently held, in the face of the doctrine' declared in the ease of Konold v. Railway Co., supra, and reaffirmed by this court in a number of subsequent decisions, that, because of such conviction, the plaintiff may have suffered mental pain and anguish at her home in Millard county, that the “business” (the conviction for a felony) arose (took place) there also? If so, then I fail to comprehend the full import of the expression of the court in that case, notwithstanding the language used appears to be free from doubt and ambiguity.
The fact that the right to sue, under certain circumstances, for a divorce, is a creature of the statute, *393does not relieve the situation, because the clause in the Constitution, above referred to, includes all classes of actions that may come before the courts. Therefore the conclusion is irresistible that, unless the case of Konold v. Railway Co., supra, he overruled, the judgment of the district court dismissing the action must he affirmed, notwithstanding it will result in leaving the plaintiff without a remedy, however meritorious her demands for relief may be; and that, too, in face of section 11, article 1, Constitution, which provides that “all courts shall be open, and every person, for an injury done to him in his person, property or reputation, shall have a remedy by due course of law, which shall be administered without denial or unnecessary delay. . . .”
If the allegations of plaintiff’s complaint are true— and, for the purpose of determining the question before us, we must assume them to be true — she has suffered one of the most grievous wrongs that it would be possible for the defendant to inflict. This being so, the question arises, ought this court to be bound by and adhere to the construction placed upon section 5, article 8, Constitution, in the Konold case, which construction renders abortive section 11, article 1, of the same instrument, when applied to the wrongs sought to be redressed in this case, and many others of a like character that may and probably.will arise in the future, when a different construction, of which section 5, article 8, is susceptible, would give full force and efféct to both provisions in all cases? It is an elementary rule of constitutional construction that all parts of a Constitution relating to the same subject should be considered together, and, if it can be done by any reasonable construction, made to harmonize, and every part rendered effective. In the case of State v. Lewis, 26 Utah 120, 125, 72 Pac. 388 (recently decided by this court), Justice Babtch, speaking for the court, tersely and correctly stated the rule as follows : “if possible, the whole instrument — every section, every clause, every word — must be given effect. Where provisions seem to conflict, a construction which will *394harmonize them, if practicable, will be adopted, and in construing them it must be presumed that the framers of the instrument used the words in their ordinary and natural sense. One' provision of a constitution will not be permitted to defeat another if by any reasonable interpretation both can be given effect.” Cooley’s Const. Lim., 71-74. When tested by this rule, it becomes apparent to me that the clause of the Constitution which reads, “All civil and criminal business arising in any county must be tried in such county, unless a change of venue be taken in such eases as may be provided by law,” means what it says, and says what it means. It must be borne in mind that at the time' the constitutional convention adopted the clause referred to and made it a part of the organic law of the State it had under consideration the judicial department of the State, and was dealing with the subject of courts and matters that directly pertained to them. And, the word “business” having been used in connection with the courts, is it not reasonable to presume that the convention intended the term to be used and applied in the sense in which it is generally and popularly understood and employed when applied to courts 1 “ It is a general rule that words of a Constitution must be understood in the sense in which they are popularly employed, unless the context or the very nature of the subject indicates otherwise.” Black, Int. Laws, 25; Suth., Stat. Const., 247, 248. In this State custom and usage have given the term “civil and criminal business” a clear and well-defined' meaning when used in connection with the courts. When the civil or criminal business of a court is spoken of, it is generally, and I might add universally, understood to mean and refer to the. business pending before the court, or that which has been transacted and disposed of by the court. When a heinous and diabolical crime has been committed, the act constituting the crime does not come within the category of'the term “busiriess, ’ ’ even though the word be given the broadest and most comprehensive meaning of which it is suscepti*395ble. Therefore I am forced to the conclusion that the word “business,”- as it is used in the Constitution, 6 refers to matters only that are pending before the court, and not to criminal acts committed for which the culprit may or may not be arrested, prosecuted, and punished, nor to disputes between individuals over commercial and other transactions that may or may not be brought before the courts. •
That the foregoing conclusions harmonize with the intent and purposes of the provision of section 5, article 8, Constitution, is evident from the fact that the members of the constitutional convention, in their discussion of this clause of the Constitution at the time it was incorporated into that instrument, made use of the words “business” and “cases” interchangeably. It must be conceded that the word “cases,” when used in connection with the courts, refers only to matters pending before them. The term “business” having thus been associated with that of “cases,” is it not reasonable to presume that the convention intended it to also include only such matters which have been brought into court, and over which the court has acquired jurisdiction to hear and dispose off? Black, Inter. Laws, 135. An examination of other provisions of the Constitution may shed some light on this much-confused and vexed question. Section 12, article 1, in so far as material here, provides that “in criminal prosecutions the accused shall have the right ... to have a speedy public trial by an impartial jury of the county or district in which the offense is alleged to have been committed.” Thp provision of the Constitution fixes the venue in criminal cáses in the county or district in which the offense is alleged to have been committed. Should the Legislature at any time, because of the limited population or meager revenue of some county, or for any other reason, provide for holding the district court at one place for two or more counties in the district (and the clause “until otherwise provided by law,” found in section 5, article 8, Const., implies that the Legislature *396may so provide), under this provision of the Constitution the accused in some cases might he tried outside of the county, but within the district, in which the offense is alleged to have been committed. This, however, could pot be done if we are to follow the construction given section 5, article 8, in the case of Konold v. Ry. Co., supra, as the foregoing provisions of the Constitution would be in conflict with each other, whereas the construction herein contended for harmonizes those provisions, and gives full force and effect to each. Therefore it is not only allowable, but, in my judgment, it becomes the duty of this court, if it .can by any reasonable and practicable construction, to harmonize and render effective the several provisions, even though, in so doing it becomes necessary to overrule the case of Konold v. Ry. Co., supra, which case has been fruitful of much confusion and uncertainty in the bringing of actions in this State since the rules therein declared were announced.
The questions and principles involved do not in any way relate to, and would not, in any event, affect, property rights, nor in the least degree disturb business affairs. Therefore the rule of stare decisis that impels courts to be bound by and follow, as a precedent, a decision that has declared an unsound doctrine, because of property rights having been acquired and the business affairs of a commonwealth adjusted in accordance with the rules promulgated by such decision, does not control where, as in this case, the principles involved are wholly remedial. In the case of Kimball v. Grantsville, 19 Utah 368, 395, 57 Pac. 1, 8, 45 L. R. A. 628, the court, in discussing this question, say: ‘‘ Where, however, there has been but a single decision, which is clearly erroneous, and important private or public rights are concerned, ... or where the points involved were decided contrary to the well-established legal principles which ought to have governed, and. injustice or hardship would result, ... or where it is manifest that the law has been erroneously de-*397eided, and no material property riglits or business rules have been established thereunder, the doctrine of stare decisis ought not to be applied, so (as to prevent a reconsideration of the former action of the court. Would it not be an open violation of the rule to, declare that a decision, however erroneous, however opposed to legislative enactments or constitutional provision, is nevertheless conclusive evidence of the law, and that the courts make the law, as well as define its application?” The court, after discussing the reason for the rule of stare decisis, proceeds: ‘ ‘ But the rule does not prevent the use of judicial discretion, in a proper case, where the law has been misconceived or violated; nor does it demand that what is not law shall become the law. Rather it induces the court, if it has digressed from, to return to, well-established principles.” Black, in his work on Interpretation of Laws (page 403), says: “If a prior decision is clearly erroneous, whether from a mistaken conception of the law or through a misapplication of the law to the facts, and especially if it is injurious or unjust in its operation, while no injurious results would be likely to follow from a reversal of it, it is not only an allowable departure from the rule of stare decisis, but it is the imperative duty of the court to overrule it.” Paul v. Davis, 100 Ind. 422; Linn v. Minro, 4 Nev. 462; Rumsey v. N. Y. & N. E. R. R. Co., 133 N. Y. 79, 30 N. E. 654, 15 L. R. A. 618, 28 Am. St. Rep. 600; Callender’s Adm’r v. Keystone Mut. Life Ins. Co., 23 Pa. 471; 1 Kent’s Comm., 476, 477. There being, as above stated, no principle involved here that will or can disturb business rules and interests, or in any way affect property rights, as the question under consideration relates to practice, and not to substantive law, I join with the Chief Justice in overruling the case of Konold v. Ry. Co., supra, and all subsequent decisions of this court wherein they are in conflict or inconsistent with the conclusions reached in this case.
It therefore necessarily follows that the question as to where civil actions may be commenced must be *398determined by reference to the provisions of the statute on this subject, and, in the absence of statutory regular tion, resort must be had to the rules of common law. As the statute of this State provides that a plaintiff seeking a divorce must bring his action in the county where he resides, the district, court of Millard county had jurisdiction of the subject-matter of the action, and the defendant, having answered, without objection, waived jurisdiction as to his person.
For the reasons herein stated, I concur in the opinion of the Chief Justice reversing the judgment, with directions to the trial court to reinstate the case and proceed to render a decree on the merits.